DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 14, the prior art fails to disclose or make obvious the claimed combination including the following features:
Lancaster (US 2015/0197360 A1) teaches a method and apparatus to wrap a palletized load (see abstract and Figs 1, 8, and 11) wherein the wrap force is controlled based on the sensed condition of the load (see ¶ [0091] & [0203]. See further ¶ [0065], [0066], & [0068] describing subjecting the load to a disturbance) However, Lancaster does not specifically teach determining a load stability parameter based upon the sensed response, wherein the load stability parameter represents a stability of the load prior to wrapping the load with packaging material, as is required by the independent claims.
Field (US 2014/0174036 A1) teaches a load wrapping and transporting vehicle (see Fig 1) which utilizes a control method (see Fig 7) for controlling the vehicle. The method utilizes feedback from sensors mounted on the vehicle (see ¶ [0034] – [0035]) to determine the initiation of a wrapping process. However, Field does not specifically teach determining a load stability parameter based upon the sensed response, wherein the load stability parameter represents a stability of the load prior to wrapping the load with packaging material, and wherein determining the load stability parameter includes determining a value for the load stability parameter based upon the sensed movement of the load over time in response to the disturbance, as is required by the independent claims. Further, one of ordinary skill in the art would not find motivation to combine the teachings of Lancaster with the teachings of Field since Field teaches the sensing of conditions of a vehicle with respect to a load, and would therefore require hindsight motivation to arrive at the invention of claims 1 and 14.
The other references teach apparatuses and methods of wrapping a load, but does not cure the deficiencies of the above references.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-13 and 15-27, they are allowed as depending from claims 1 & 14, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
	
--